DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s remarks on pages 8-9 of the response filed June 14, 2022, in conjunction with the amendment to the title of the application, are sufficient to overcome the specification objections.  These objections are hereby withdrawn.
	The amendments made to claims 1 and 16 are sufficient to overcome the claim objections in the previous Office action of record mailed March 18, 2022.  These objections have been withdrawn.
	As a result of the amendment made to claim 1, there are no claim interpretations being interpreted under 35 USC 112(f).
	Applicant’s arguments on pages 10-11 of the June 14, 2022 response are sufficient to overcome the rejections made under 35 USC 112(a) and 35 USC 112(b).  These rejections have been withdrawn.
	Applicant’s amendment to claim 1, along with the remarks on pages 11-12, are sufficient to overcome the rejection of the remaining claims under 35 USC 103.  These rejections are hereby withdrawn, and an indication of the allowability of the claims is found below.
Claim Interpretation
	As a result of the amendment to claim 1 made on June 14, 2022, no claim limitations are being interpreted under 35 USC 112(f).
Allowable Subject Matter
Claims 1, 3-6, and 8-20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical measurement system, the system comprising, among other essential features, a processing device, connected with the camera, wherein the processing device comprises an image processor, and the image processor obtains the phase distribution image using a field retrieval algorithm, and obtains a three-dimensional image of refractive index distribution of the object to be measured using information represented by the phase distribution image, wherein the processing device comprises a classifier performing a classification procedure, and the classification procedure comprises: obtaining three-dimensional images of samples, wherein the three-dimensional images respectively represent refractive index distribution of the samples; obtaining pieces of reference original data respectively from the three-dimensional images, wherein each of the pieces of reference original data represents structural features of a corresponding one of the samples; dividing the pieces of reference original data into a training data set and a test data set; training the training data set; establishing one of multiple reference classification models by combining feature subsets extracted from the training data set; choosing a best classification model from the multiple reference classification models; and applying the best classification model for determining a type of the object to be measured, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 5, 2022